EXHIBIT 10.1

 

*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS AND BRACKETS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT

BETWEEN

VGX INTERNATIONAL, INC.

(VGXI)

AND

INOVIO PHARMACEUTICALS, INC.

(INO)

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

Collaboration and License Agreement Flu

10/06/11  INO-VGX INTERNATIONAL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

   DEFINITIONS      1   

2.

   LICENSE GRANT      4   

3.

   COORDINATION      4   

4.

   FEES AND ROYALTIES      6   

5.

   DEVELOPMENT AND MATERIALS      9   

6.

   MANUFACTURE OF PLASMIDS      10   

7.

   CONFIDENTIALITY      10   

8.

   TERM and TERMINATION      11   

9.

   IMPROVEMENTS TO INVENTIONS COVERED BY INO PATENT RIGHTS      14   

10.

   PATENT MAINTENANCE and REIMBURSEMENT      14   

11.

   INFRINGEMENT and LITIGATION      15   

12.

   REPRESENTATIONS AND WARRANTIES OF INO; DISCLAIMER OF ADDITIONAL WARRANTIES;
INDEMNIFICATION      15   

13.

   USE OF PARTIES’ NAME      18   

14.

   ADDITIONAL PROVISIONS      19   

15.

   Attachments A-D   

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C    10/06/11   INO-VGX
INTERNATIONAL   



--------------------------------------------------------------------------------

This Collaborative Development and License Agreement (“AGREEMENT”) is made and
entered into between VGX International Inc. (“VGXI”), a corporation with offices
located at Keungil Tower, Suite 1903, 677-25 Yeoksam-Dong, Gangnam-Gu, Seoul
Korea, and Inovio Pharmaceuticals, Inc. (“INO”), a Delaware corporation having a
place of business at 1787 Sentry Parkway West, Building 18, Suite 400, Blue
Bell, PA 19422.

WHEREAS, INO is developing DNA vaccines for Hepatitis C virus (HCV) and
Hepatitis B virus (HBV) delivered with electroporation delivery technology
(collectively “VACCINE”), and VGXI desires to develop the VACCINE in certain
countries in Asia;

WHEREAS, INO owns certain intellectual property related to the VACCINE and
technologies for delivery of the same, including various filed patent
applications in the United States and abroad; and

WHEREAS, INO desires to collaborate with VGXI in the development of the VACCINE
in certain countries in Asia, and to license INO’s intellectual property rights
related to VACCINE and delivery technologies to VGXI in same certain countries
in Asia, and VGXI desires to compensate INO for such licensed rights;

NOW, THEREFORE, in consideration of the promises and covenants contained in this
AGREEMENT, and intending to be legally bound thereby, the parties hereby agree
as follows:

 

1. DEFINITIONS

1.1 CALENDAR QUARTER means each three-month period, or any portion thereof,
beginning on January 1, April 1, July 1 and October 1.

1.2 CALENDAR YEAR means each 12-month period beginning on January 1.

1.3 DEVELOPMENT PLAN means the project characteristics, as they may be amended
from time to time, for the development and/or marketing of the INO LICENSED
PRODUCTS in the TERRITORY. The initial DEVELOPMENT PLAN shall be developed by
the Joint Development Committee (as defined in the Agreement) and shall be
attached hereto, as Attachment B and Attachment C. The DEVELOPMENT PLAN shall be
regularly updated and amended to this AGREEMENT by the JDC.

1.4 EFFECTIVE DATE means the last date on which VGXI and INO have both fully
executed this AGREEMENT.

1.5 EXCLUDED PROCEEDS means all proceeds reasonably and fairly attributable to
bona fide (i) debt financing to the extent the debt is not forgiven; (ii) equity
(and conditional equity, such as warrants, convertible debt and the like;
(iii) investments in VGXI at fair market value; (iv) reimbursements of patent
prosecution costs and patent maintenance expenses; and (v) reimbursement for the
cost of research and/or development services provided on the basis of full-time
equivalent efforts of personnel not in excess of commercially reasonable
full-time equivalent rates.

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      1    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

1.6 FAIR MARKET VALUE means the cash consideration which VGXI or a sublicensee
thereof would realize from an unaffiliated, unrelated buyer in an arm’s length
sale of an identical item sold in the same quantity and at the same time and
place of the transaction.

1.7 IND APPLICATION means an Investigational New Drug Application filed with the
United States Food and Drug Administration under the U.S. Federal Food, Drug and
Cosmetic Act prior to administration of a pharmaceutical product to humans; or
an analogous application or filing with any analogous agency or Regulatory
Authority outside of the United States under any analogous foreign law for the
purposes of obtaining permission to conduct human clinical studies.

1.8 MARKETING APPROVAL means the approval of a NDA or a New Drug Application
filed with the United States Food & Drug Administration prior to sale of a
pharmaceutical product to humans, which grants a sponsor company of the NDA
approval for the sale and marketing of a new pharmaceutical in the United
States; or the approval of an analogous application with any analogous agency or
Regulatory Authority outside of the United States under any analogous foreign
law for the purposes of approval of the sale and marketing of a new
pharmaceutical in the respective country

1.9 PATENT MAINTENANCE PAYMENT means an annual payment from VGXI to INO that is
intended to cover a portion of the annual costs of maintaining the patents
related to the TERRITORY under the INO PATENT RIGHTS, which also includes, among
other items, patent office fees, attorneys’ fees, and other patent related out
of pocket costs to INO.

1.10 INO LICENSED PRODUCT(S) means product(s) which is/are made, made for, used
by, imported by or for, sold by or offered for sale by VGXI and/or any
sublicensee(s) of VGXI to unrelated third parties which fall under the scope of
the INO PATENT RIGHTS.

1.11 INO PATENT RIGHTS means all of INO’s interest in the rights represented by
or issuing from (including all claims referenced within) those United States
patents and patent applications and all applicable INO’s patent rights shall be
listed in Attachment D (at the same time Attachment B and C are attached
hereto), including, in each case, any continuations, continuations-in-part,
divisions, provisionals, substitute applications, and any patent issuing
therefrom, and any reissues, reexaminations, renewals and/or extensions
(including any supplemental patent certificate) based thereon, and any
confirmation patent or registration patent or patent of addition based on any
such patent, and all foreign counterparts of any of the foregoing.

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      2    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

1.12 SALE means any bona fide transaction for which consideration is received or
promised for the sale, use, lease, transfer or other disposition of INO LICENSED
PRODUCT(S) to an unrelated third party. A SALE of INO LICENSED PRODUCT(S) shall
be deemed completed at the time VGXI or its sublicensee invoices, ships or
receives payment for such INO LICENSED PRODUCT(S), whichever occurs first.

1.13 NET SALES means the gross amount invoiced for SALES, less qualifying costs
directly attributable to such SALES and actually identified on the invoice and
borne by VGXI or its sublicensee(s). Such qualifying costs shall be limited to
the following:

1.13.1 Discounts and rebates, in amounts customary in the trade, for quantity
purchases, prompt payments, for wholesalers and distributors;

1.13.2 Credits, allowances and/or refunds, not exceeding the original invoice
amount, for rejections, claims and/or returns;

1.13.3 Prepaid outbound transportation expenses and transportation insurance
premiums;

1.13.4 Sales and use taxes, tariffs, duties, surcharges and other fees imposed
by a governmental agency; and

1.13.5 Retroactive price reductions actually applied in an invoice.

1.14 NET SALES of a commercial product comprising one or more INO LICENSED
PRODUCTS and one or more other active ingredients (a “COMBINATION PRODUCT”)
shall be calculated as set forth above, subject to the provisions of Section
4.1.4.

1.15 TERRITORY shall be defined as those countries in the Asia Pacific region
listed in Attachment A (“TERRITORY”).

1.16 PRODUCT IMPROVEMENTS shall mean any and all inventions for which patent
applications are or may be filed, whether ultimately patentable or not, that are
conceived or first reduced to practice by VGXI and/or any sublicense(s) that
incorporate or otherwise expand on inventions that are subject to INO PATENT
RIGHTS, or are improvements to the INO devices and materials as provided in
section 9, below, and that relate to the make, use, import, sale, or offer of
sale of INO LICENSED PRODUCT(S).

1.17 AFFILIATE means any corporation, firm, limited liability company,
partnership, or other entity that directly or indirectly controls, or is
controlled by, or is under common control with a Party to this Agreement. For
the purpose of this definition, control means ownership, directly or through one
or more Affiliates, of fifty percent (50%) (or such lesser percentage which is
the maximum allowed to be owned by a foreign entity in a particular
jurisdiction) or more of the shares of stock entitled to vote for the election
of directors in the case of a corporation, or fifty percent (50%) (or such
lesser percentage which is the maximum allowed to be owned by a foreign entity
in a particular jurisdiction)

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      3    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

or more of the equity interests in the case of any other type of legal entity,
or status as a general partner in any partnership, or any other arrangement
whereby a Party controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity.

1.18 REGULATORY AUTHORITY means the United States Food & Drug Administration or
any agency, commission, official or other instrumentality of any federal, state,
county, city or other political subdivision, domestic or foreign, that performs
a function for such territory or political subdivision similar to the function
performed by the FDA for the United States, with regard to the approval,
licensing, registration or authorization to test, manufacture, promote, market,
distribute, use, store, import, transport or sell a pharmaceutical product in
such territory or political subdivision.

 

2. LICENSE GRANT

2.1 INO hereby grants to VGXI an exclusive license in the TERRITORY under the
INO PATENT RIGHTS for development of the VACCINE.

2.2 No other intellectual property rights, except that expressly provided in
this AGREEMENT per section 2, is being granted, conveyed, or transferred, unless
it is specifically provided by the parties in a subsequent written agreement.

 

3. COORDINATION

3.1 Collaboration & Responsibilities. The parties shall collaborate to develop
the VACCINE for commercialization according to the terms of this AGREEMENT. INO
shall be responsible for conducting all research & development (the “R&D”). The
R&D shall include all research and pre-clinical studies. All R&D studies related
to and in support of pre-clinical trials, and Phase 1 and Phase 2 clinical
studies shall be funded entirely by VGXI. VGXI shall be responsible for the
preparation of all dossiers and data, which are essentially required for
conducting R&D in the TERRITORY. VGXI will have the right to conduct studies
related to the VACCINE in any desired place in the TERRITORY under the direction
of the JDC.

3.2 Joint Development Committee. The Parties shall establish a Joint Development
Committee (the “JDC”), which shall be comprised of up to four (4) members, with
an equal number of representatives (i.e., up to two (2) from each Party)
designated by each Party. A designee appointed by such member for such meeting
may represent members of the JDC at any meeting. INO shall designate one of the
INO representatives to serve as the chairperson of the JDC. VGXI shall designate
one of the VGXI representatives to serve as secretary of the JDC. Each Party
shall be free to change its representative members on written notice to the
other Party. The JDC may appoint one or more subcommittees consisting of one or
more members of the JDC and/or one or more representatives of the Parties to
carry out specified responsibilities of the JDC and to otherwise implement and
achieve the goals of the Committee.

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      4    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

3.3 Function of the JDC. The JDC shall be responsible for the coordination of
certain activities under this AGREEMENT to develop and commercialize an INO
LICENSED PRODUCT in the FIELD, including

3.3.1 Regularly updating DEVELOPMENT PLAN, including all necessary research,
nonclinical studies and clinical trials for each IND approval and filing
required dossier and data with the REGULATORY AUTHORITY in TERRITORY.

3.3.2 coordinating the supply of any vaccine related materials along with any
activities in support of obtaining regulatory approval;

3.3.3 providing general oversight of the entire collaboration between VGXI and
INO, including the development and commercialization of the VACCINE;

3.3.4 fostering the collaborative relationship between the Parties;

3.3.5 facilitating all required technology transfer;

3.3.6 reaching mutual agreement as to termination of the Agreement due to
failure of purpose or science; and

3.3.7 such other matters as the Parties may assign to the JDC from time to time.

3.4 Meetings of the JDC. The JDC shall meet at an approximately biannual
schedule, on an as-needed basis (or more often as the JDC may determine or as
reasonably requested by either Party), at alternating sites, if not otherwise
agreed. Each Party shall be responsible for its respective costs incurred in
participating in such meetings. Such meetings may also be held by
videoconference. Interim discussions may occur by means of videoconference or
telephone conferences. The JDC shall keep accurate minutes of its meetings,
including all proposed decisions and all actions recommended or taken.

3.5 Decisions of the JDC. At each JDC meeting, at least two (2) representatives,
one (1) from each Party, shall constitute a quorum. Each JDC member shall have
one (1) vote on all matters coming before the JDC; provided, that the member or
members of each Party present at a JDC meeting shall have the authority to cast
the votes of any of such Party’s absent members of the JDC. All decisions of the
JDC shall be made by unanimous vote of all of the members present with at least
one (1) member from each Party voting. In the event that the JDC is unable to
resolve any matter before it, then the Parties shall attempt in good faith to
resolve the disagreement through discussions among executive representatives of
each Party, and if resolution of the disagreement has not occurred within sixty
(60) days after either Party has notified the other in writing of the existence
of the disagreement, then the disagreement shall be referred for resolution to
the CEO of VGXI and the CEO of INO, or the respective designee of either of
them.

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      5    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

4. FEES AND ROYALTIES

4.1 License Initiation Fee and Royalties

4.1.1 As set forth in section 3.1, [***], VGXI shall pay for all preclinical
development and Phase 1 and Phase 2 clinical study costs for the VACCINE,
including, but are not limited to: IND-enabling preclinical toxicity,
biodistribution tests and cGMP clinical product manufacturing, and costs for
Phase I and for Phase II.

4.1.2 Royalties. VGXI shall pay to INO, on a quarterly basis: a) a royalty of
[***] percent ([***]%) of the NET SALES of each INO LICENSED PRODUCT which is
sold by VGXI, including any sold by sublicense(s), independent contractor(s) or
agent(s) of VGXI.

In determining the earned royalty payment, if any, such payment shall be made by
VGXI at the end of any CALENDAR QUARTER following first SALE of an INO LICENSED
PRODUCT.

4.1.3 Within thirty (30) days after the end of each anniversary year (from the
EFFECTIVE DATE), VGXI shall pay to INO the period specific percentage of any
sublicense initiation fee and any other non-royalty payment(s), net of all
EXCLUDED PROCEEDS, including those resulting from co-marketing, strategic
alliance, joint venture and other similar arrangement(s), actually received
during such period by VGXI from a sublicensee resulting from activities with INO
LICENSED PRODUCT(S). Any non-cash consideration received by VGXI from such
sublicensee shall be valued at its FAIR MARKET VALUE as of the date of receipt
by VGXI.

 

Period

   Percentage  

EFFECTIVE DATE to 24 months after the EFFECTIVE DATE

     [*** ]% 

24 months and one day after EFFECTIVE DATE to 48 months after the EFFECTIVE DATE

     [*** ]% 

48 months and one day after EFFECTIVE DATE to termination of this AGREEMENT

     [*** ]% 

4.1.4 In the event one or more INO LICENSED PRODUCTS are sold in a COMBINATION
PRODUCT, the amount of royalties and sublicense revenues paid to INO pursuant to
this Section 4.1 shall be based on the portion of the FAIR MARKET VALUE of such
combination of products reasonably attributable to the INO LICENSED PRODUCT(S),
as determined in good faith by INO.

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      6    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

4.2 Diligence and Milestone Fees

4.2.1 VGXI agrees to the development diligence obligations including the number
of studies, time lines, investment levels, and penalties for failure to meet
such obligations as described in the DEVELOPMENT PLAN. VGXI agrees to the
following minimum milestones:

 

  a. For HCV vaccine:

 

  i. Approval of an IND or equivalent by a regulatory agency in the TERRITORY
within twenty four (24) months of the approval of the Initial Development Plan
by the JDC.

 

  ii. Initiation of Phase II clinical trials in a country in the TERRITORY
within fifty four (54) months of the approval of the Initial Development Plan by
the JDC.

 

  b. For HBV vaccine:

 

  i. Approval of an IND or equivalent by a regulatory agency in the TERRITORY
within twenty four (24) months of the approval of the Initial Development Plan
by the JDC.

 

  ii. Initiation of Phase II clinical trials in a country in the TERRITORY
within fifty four (54) months of the approval of the Initial Development Plan by
the JDC.

Upon the failure to meet the minimum development milestones, above, INO shall
have the right to terminate the agreement upon thirty (30) days written notice
in accordance with Section 8.3.1.

Regarding VGXI minimum milestones, upon a timely and reasonable request by VGXI
for a modification, wherein such milestone cannot be satisfied due to the
absence of a critical component that is solely controlled or owned by INO, INO
agrees to negotiate in good faith a reasonable modification to the timing of
such milestone.

4.2.2 The JDC shall provide a written, current DEVELOPMENT PLAN once every
twelve months, replacing the initial DEVELOPMENT PLAN, attached hereto as
Attachment B and Attachment C.

4.2.3 Any of the events listed below that occur after the EFFECTIVE DATE shall
require that the following milestone payments be paid by VGXI to INO within
sixty (60) days after the achievement of the respective milestone event.

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      7    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

VGXI shall pay INO for the following milestones for the HCV product:

 

Due Date

  

Payment

 

Upon initiation of the first Phase III trial in the TERRITORY.

   $ [*** ] 

Upon marketing approval in the first country in the TERRITORY.

   $ [*** ] 

VGXI shall pay INO for the following milestones for the HBV product:

 

Due Date

  

Payment

 

Upon initiation of the first Phase III trial in the TERRITORY.

   $ [*** ] 

Upon marketing approval in the first country in the TERRITORY.

   $ [*** ] 

4.3 Reports and Records

4.3.1 VGXI shall deliver to INO within forty-five (45) days after the end of
each CALENDAR QUARTER following the first SALE of INO LICENSED PRODUCTS, a
written report, certified by the chief financial officer or treasurer of VGXI
(or an officer of VGXI charged with the duties typically entrusted to the chief
financial officer or treasurer of a Delaware corporation), setting forth the
calculation of the royalties due to INO under Section 4.1.2 herein for such
CALENDAR QUARTER, including, without limitation:

4.3.1.1 Gross consideration for SALES of INO LICENSED PRODUCTS, including all
amounts invoiced, billed or received;

4.3.1.2 NET SALES of INO LICENSED PRODUCTS listed by country;

4.3.1.3 Royalties owed to INO, listed by category, including, without
limitation, earned, sublicensee-derived, and minimum royalty categories.

4.3.2 VGXI shall pay the royalties due under Section 4.1.2 within forty-five
(45) days following the last day of each CALENDAR QUARTER in which the royalties
accrue. With royalties, VGXI shall send the report described in Section 4.3.

4.3.3 VGXI shall maintain, and cause its sublicensees to maintain, complete and
accurate books and records which enable the royalties payable under this
AGREEMENT to be verified. The records for each CALENDAR QUARTER shall be
maintained for three (3) years after the submission of the report covering such
period. Upon reasonable prior notice to VGXI, VGXI shall provide INO (or an
independent, certified public accounting firm selected by INO and reasonably
acceptable to VGXI) with access, during normal business hours, to all books and

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      8    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

records relating to the SALES of INO LICENSED PRODUCTS by VGXI and its
sublicensees to conduct a review or audit of those books and records solely for
purposes of verifying royalties paid or due under this AGREEMENT. Access to
VGXI’s and sublicensee’s books and records for the applicable period(s) shall be
available at least once each CALENDAR YEAR, during normal business hours, during
the term of this AGREEMENT and for three years after the expiration or
termination of this AGREEMENT. If the audit is performed by an independent,
certified public accounting firm selected by INO and reasonably acceptable to
VGXI and such auditor determines that VGXI has underpaid royalties by five
percent (5%) or more, then VGXI shall pay the costs and expenses of INO and its
accountants in connection with their review or audit plus a ten percent
(10%) penalty on the underpayment amount, in addition to such underpayment.

4.3.4 INO is entitled to only one copy of any reports under this Section 4.3,
and shall distribute such reports or audit results only to such persons as may
reasonably require such reports or audit results in order for INO to fulfill its
obligations, or enforce its rights, under this AGREEMENT.

4.4 Currency, Payment Method.

4.4.1 All dollar amounts referred to in this AGREEMENT are United States
dollars. All payments to INO under this AGREEMENT shall be made in United States
dollars by check payable to “Inovio Pharmaceuticals, Inc.” If VGXI receives
revenues from SALES of INO LICENSED PRODUCTS in currency other than United
States dollars, revenues shall be converted into United States dollars at the
conversion rate for the foreign currency as published in the eastern edition of
The Wall Street Journal as of the last business day of the applicable CALENDAR
QUARTER.

4.4.2 Amounts that are not paid when due shall accrue interest from the due date
until paid, at a rate equal to one and one-half percent (1.5%) per month (or
maximum allowed by law, if less).

 

5. DEVELOPMENT AND MATERIALS

5.1 VACCINE RELATED MATERIALS AND DATA

5.1.1 CLINICAL TRIAL PLASMID SUPPLIES. The parties agree that VGXI shall bear
the costs of manufacturing all GLP and cGMP DNA clinical trial supplies related
to the VACCINE.

5.1.2 ELECTROPORATION DEVICES AND SUPPLIES. During clinical testing and upon
marketing approval in each country in the TERRITORY for the term of the
AGREEMENT, INO shall supply electroporation equipment and supplies to VGXI based
on a mutually agreed supply agreement. At VGXI’s

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      9    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

expense, INO shall collaborate with VGXI to modify and optimize the
electroporation technology to VGXI’s design specifications for use with VACCINE.
VGXI shall have access to the latest electroporation technology available to INO
for the term of the AGREEMENT. VGXI’s right to use INO’s electroporation device
and technology is limited to their use to deliver VACCINE.

5.1.2.1 For the avoidance of doubt, the right to use INO’s electroporation
technology as provided herein shall terminate upon the termination of this
AGREEMENT. VGXI agrees to return any and all INO electroporation equipment and
unused supplies within thirty (30) days of termination.

5.1.3 SHARING OF DATA AND PLASMID SUPPLIES. The parties agree to share data
related to the research, development and commercialization of the VACCINE and
each party shall have the unlimited right to use same data. Upon agreement by
the JDC, VGXI agrees to use best efforts to provide Phase 1 or 2 clinical trial
supplies to INO to be tested outside of the TERRITORY, based on available
product supply, at no additional cost.

5.2 DEVELOPMENT AND COSTS

VGXI shall pay for all development and registration expenses related to the
VACCINE incurred in the TERRITORY.

 

6. MANUFACTURE OF PLASMIDS

6.1 The parties agree that VGXI, Inc., located at 2700 Research Forest Drive,
The Woodlands, TX 77381 shall be the preferred manufacturer for the plasmids of
all conducted clinical trials pursuant to a Supply Agreement between INO and
VGXI, Inc. having an effective date of June 25, 2008.

 

7. CONFIDENTIALITY

7.1 CONFIDENTIAL INFORMATION means and includes all technical and business
information, plans, inventions, developments, discoveries, improvements,
software, know-how, procedures, methods, techniques, formulae, data, processes,
studies, and other proprietary ideas, whether or not patentable or
copyrightable, that a party hereto identifies as confidential or proprietary at
the time it is delivered or communicated to the other party hereto, or any other
information that should reasonably be recognizable by its nature to be
confidential or trade secret information of a party (including, without
limitation, information respecting such party’s business plans, sales and sales
methods, customers and prospective customers). CONFIDENTIAL INFORMATION should
be in writing and marked confidential or, if oral, should be reduced to writing
within two weeks of disclosure and marked confidential.

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      10    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

7.2 Each party shall maintain in confidence and not disclose to any third party
any CONFIDENTIAL INFORMATION of the other party for the term of this Agreement
and for five (5) years thereafter. Each party shall ensure that its employees
have access to CONFIDENTIAL INFORMATION of the other party only on a
need-to-know basis, and are obligated to abide by such party’s obligations under
this AGREEMENT. The foregoing obligation shall not apply to the below
exceptions:

7.2.1 information that is known to the receiving party prior to the time of
disclosure, and was not received directly or indirectly from the disclosing
party hereunder in violation of a confidentiality obligation, unless received
subject to non-disclosure and non-use obligations, or independently developed by
or for the receiving party, without exposure to or benefit of the disclosing
party’s CONFIDENTIAL INFORMATION, in each case, to the extent evidenced by
written records;

7.2.2 information disclosed to the receiving party, without restriction, by a
third party that has a right to make such disclosure;

7.2.3 information that was or becomes patented, published or otherwise part of
the public domain as a result of acts by the disclosing party or a third person
developing or obtaining such information as a matter of right; and

7.2.4 information which the disclosing party permits, in writing, the receiving
party to publicly disclose.

7.3 If a receiving party is required to disclose any of the disclosing party’s
CONFIDENTIAL INFORMATION by order of a governmental authority or a court of
competent jurisdiction; the receiving party shall timely inform its disclosing
party, reasonably cooperate at the disclosing parties expense with any
reasonable action the disclosing party takes to attempt to obtain confidential
treatment of such information by the authority or court, and limit its
disclosure of such information to the extent practical.

7.4 INO shall not be obligated to maintain any CONFIDENTIAL INFORMATION of VGXI
except for the reports required in Section 4.3. INO shall use reasonable efforts
not to disclose those reports to any third party (subject to the exceptions of
Section 7.2). INO bears no institutional responsibility for maintaining the
confidentiality of any other CONFIDENTIAL INFORMATION of VGXI.

 

8. TERM and TERMINATION

8.1 This AGREEMENT, unless sooner terminated as provided in this AGREEMENT,
shall terminate upon the later of: (a) the expiration or abandonment of the last
patent that is a component of the INO PATENT RIGHTS; or (b) twenty (20) years
after the EFFECTIVE DATE.

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      11    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

8.2 Termination by VGXI

8.2.1 VGXI may terminate this AGREEMENT upon: (a) thirty (30)-days written
notice to INO, if any of the following events of default(“INO’s Default” occur;

 

  (a) INO experiences a Trigger Event (defined in Section 8.4, below),

 

  (b) INO materially breaches this AGREEMENT and does not cure the material
breach within thirty (30) days after written notice of such material breach, or,

 

  (c) The sale or other exploitation of the INO LICENSED PRODUCT(s) becomes
technologically or commercially unfeasible.

8.2.2 In addition to above, VGXI may terminate this AGREEMENT upon sixty
(60)-days written notice to INO; and by completing all the following:

 

  (a) ceasing to make, have made, use, import, sell and offer for sale all INO
LICENSED PRODUCTS;

 

  (b) terminating all sublicenses relating to INO LICENSED PRODUCTS, and causing
all sublicensees to cease making, having made, using, importing, selling and
offering for sale all INO LICENSED PRODUCTS;

 

  (c) having closed any and all clinical study/studies in the TERRITORY, if any
exists, and remaining liable for any and all claims that may arise from such
study; and

 

  (d) paying all monies owed to INO under this AGREEMENT.

8.3 Termination by INO

8.3.1 INO may terminate this AGREEMENT, upon thirty (30)-days written notice to
VGXI, if any of the following events of default (“VGXI’s Default”) occur:

 

  (a) VGXI is more than thirty (30) days late in paying either INO any
royalties, expenses or any other monies due under this AGREEMENT and VGXI does
not immediately pay INO in full any amounts due upon demand.

 

  (b) VGXI experiences a Trigger Event (defined in Section 8.4, below).

 

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      12    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

8.4 “Trigger Event” means any of the following:

8.4.1 If VGXI or INO:

8.4.1.1 becomes insolvent, bankrupt or generally fails to pay its material debts
as such debts become due;

8.4.1.2 is adjudicated insolvent or bankrupt; admits in writing its inability to
pay its debts; or shall suffer a custodian, receiver or trustee for it or
substantially all of its property to be appointed and, if appointed without its
consent, is not discharged within thirty (30) days of such appointment; or

8.4.1.3 makes an assignment for the benefit of creditors; or suffers proceedings
under any law related to bankruptcy, insolvency, liquidation or the
reorganization, readjustment or the release of debtors to be instituted against
it and, if contested by it, not dismissed or stayed within thirty (30) days;

8.4.2 If proceedings under any United States law, or any other relevant
country’s law, related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment or the release of debtors are instituted or
commenced by VGXI or INO;

8.4.3 If any order for relief is entered relating to any of the proceedings
described in Section 8.4.;

8.4.4 If VGXI or INO shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; or

8.4.5 If VGXI or INO shall, by any act or failure to act, indicate its consent
to, approval of or acquiescence in any of the proceedings described in Section
8.4.

8.5 The provisions of Sections 8.3 and 8.4 shall apply to a Default of, or a
Trigger Event experienced by, any sublicensee of VGXI’s rights hereunder if and
to the extent that such Default of, or Trigger Event experienced by, the
sublicensee causes VGXI to fail to meet its diligence obligations under
Section 4.2.

8.6 Upon and after any termination of this AGREEMENT, VGXI and any sublicensee
thereof shall refrain from further manufacture, sale, marketing, importation
and/or distribution of INO LICENSED PRODUCT(s).

8.7 Upon termination of this AGREEMENT, each (receiving) party shall, at the
other (disclosing) party’s request, return to the other party all CONFIDENTIAL
INFORMATION (except for one copy for archival purposes) of the other party
provided hereunder.

 

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      13    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

8.8 Upon termination of this AGREEMENT, VGXI shall inventory in writing as soon
as commercially practicable and in any event no later than sixty (60) days after
termination: (a) all completed INO LICENSED PRODUCT(s) on hand, under the
control of VGXI or sublicensee(s) thereof; and (b) all INO LICENSED PRODUCT(s)
in the process of manufacture and component parts thereof. VGXI shall deliver
copies of such written inventories, verified by an officer of VGXI, forthwith to
INO. INO shall have forty five (45) days after receipt of such verified
inventories within which to challenge the inventory and request an audit
thereof. Upon five (5)-days written notice to VGXI, INO and its agents shall be
given access during normal business hours to the premises of VGXI, and/or
sublicensees thereof for the purpose of conducting an audit.

8.9 Upon the termination of this AGREEMENT, VGXI shall at its own expense
forthwith remove, efface or destroy all references to INO from all advertising
or other materials used in the promotion of VGXI’s business or the business of
any sublicensee of VGXI and VGXI and any sublicensee thereof shall not
thereafter represent in any manner that it has rights in or to the INO PATENT
RIGHTS or INO LICENSED PRODUCT(s).

8.10 Notwithstanding the foregoing, if this AGREEMENT terminates other than for
reasons of default, Section 8.3, VGXI shall have a period of six (6) months to
sell off its inventory of INO LICENSED PRODUCT(s) existing on the date of
termination of this AGREEMENT and shall pay royalties to INO with respect to
such INO LICENSED PRODUCT(s) within thirty (30) days following the expiration of
such six-month period.

8.11 Each party’s obligation to pay all monies owed and accruing as of the date
of termination under this AGREEMENT shall survive termination of this AGREEMENT.

 

9. IMPROVEMENTS TO INVENTIONS COVERED BY INO PATENT RIGHTS

When a PRODUCT IMPROVEMENT is conceived or reduced to practice by VGXI and/or
its sublicensee(s), VGXI and/or its sublicense(s) hereby assign their entire
right, title and interest in such PRODUCT IMPROVEMENT to INO. Furthermore, VGXI
and/or sublicense(s) agree to cooperate with INO in obtaining patent protection
to such PRODUCT IMPROVEMENT at INO’s cost, including but not limited to the
execution of any and all lawful papers in the U.S. and foreign patent offices.

INO hereby grants VGXI a license in the TERRITORY under any resulting patents
related to same PRODUCT IMPROVEMENT under similar terms as that provided for INO
PATENT RIGHTS under this AGREEMENT.

 

10. PATENT MAINTENANCE and REIMBURSEMENT

10.1 INO shall own all intellectual property rights relating to the VACCINE,
including in particular the INO PATENT RIGHTS. VGXI shall have first right of
refusal to pay for the maintenance of any new or existing intellectual property
rights that INO elects not to pursue in the TERRITORY

 

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      14    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

10.2 INO shall provide VGXI at least thirty (30) days notice that a patent under
INO PATENT RIGHTS in the TERRITORY is to be abandoned, or a patent application
filing opportunity is foregone. The parties agree that VGXI shall have the right
of first refusal to pay for any associated fees necessary to prevent such
abandonment or cause the filing of the patent application.

 

11. INFRINGEMENT and LITIGATION

11.1 INO and VGXI are responsible for notifying each other promptly of any known
or suspected infringement of INO PATENT RIGHTS, which may come to their
attention after the EFFECTIVE DATE. INO and VGXI shall consult one another in a
timely manner concerning an appropriate response to the infringement.

11.2 INO has the first right and ability to prosecute a material infringement of
INO PATENT RIGHTS at its own expense. In such event, financial recoveries will
be entirely retained by INO.

11.3 Provided INO declines to pursue its right to prosecute, in section 11.2
above, then VGXI may prosecute such infringement at its own expense. However,
VGXI shall not settle or compromise any such suit in a manner that imposes any
obligations or restrictions on INO or grants any rights to the INO PATENT RIGHTS
without INO’s prior written permission. Financial recoveries from any such
litigation will first be applied to reimburse VGXI for its litigation
expenditures with additional recoveries being paid to VGXI, subject to lost
royalty due INO based on such infringement.

11.4 VGXI’s rights under Section11.3 are subject to the continuing right of INO
to intervene at INO’s own expense and join VGXI in any claim or suit for
infringement of the INO PATENT RIGHTS. Any consideration received by INO or VGXI
in any award or settlement of any claim or suit shall be shared between INO and
VGXI in proportion with each party’s share of the litigation expenses reasonably
incurred in such infringement action.

11.5 In any action to enforce any of the INO PATENT RIGHTS, either party, at the
request and reasonable expense of the other party, shall cooperate to the
fullest extent reasonably possible. This provision shall not be construed to
require either party to undertake any activities, including legal discovery, at
the request of any third party except as may be required by lawful process of a
court of competent jurisdiction.

 

12. REPRESENTATIONS AND WARRANTIES OF INO; DISCLAIMER OF ADDITIONAL WARRANTIES;
INDEMNIFICATION

12.1 INO represents and warrants to VGXI that to its knowledge as of the date
hereof:

12.1.1 INO has the full authority to execute and deliver this AGREEMENT.

 

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      15    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

12.1.2 No material claim by any third party contesting the validity,
enforceability, licensability, use or ownership of any of such INO PATENT RIGHTS
has been made, is currently outstanding or is threatened against INO.

12.1.3 No loss or expiration of any part of the INO PATENT RIGHTS is currently
pending.

12.1.4 To the best of its knowledge, which is no less than a reasonable
standard, all the materials or information provided by INO to VGXI related to
INO PATENT RIGHTS and/or INO LICENSED PRODUCTS are correct, sufficient and not
misleading in all material respects.

12.2 EXCEPT AS SET FORTH IN SECTION 12.1, THE INO PATENT RIGHTS, INO LICENSED
PRODUCTS AND ALL OTHER TECHNOLOGY LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON
AN “AS IS” BASIS AND INO MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT THERETO. BY WAY OF EXAMPLE, BUT NOT OF LIMITATION, INO
MAKES NO REPRESENTATIONS OR WARRANTIES (i) OF COMMERCIAL UTILITY; (ii) OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE; OR (iii) THAT THE USE OF
THE INO PATENT RIGHTS, INO LICENSED PRODUCTS OR ALL OTHER TECHNOLOGY LICENSED
UNDER THIS AGREEMENT WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADE SECRET OR
TRADEMARK OR OTHER PROPRIETARY RIGHTS OF OTHERS. INO SHALL NOT BE LIABLE TO
VGXI, VGXI’S SUCCESSORS OR ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO: ANY CLAIM
ARISING FROM USE OF THE INO PATENT RIGHTS, INO LICENSED PRODUCTS AND ALL OTHER
TECHNOLOGY LICENSED UNDER THIS AGREEMENT OR FROM THE MANUFACTURE, USE OR SALE OF
INO LICENSED PRODUCTS; OR ANY CLAIM FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF
BUSINESS, OR FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND.

12.3 VGXI shall defend, indemnify and hold harmless INO, its trustees, officers,
agents and employees (individually, an “Indemnified Party”, and collectively,
the “Indemnified Parties”), from and against any and all liability, loss,
damage, action, claim or expense suffered or incurred by the Indemnified Parties
(including attorney’s fees and expenses) (individually, a “Liability”, and
collectively, the “Liabilities”) that results from or arises out of: (a) the
development, use, manufacture, promotion, sale or other disposition of any INO
PATENT RIGHTS or INO LICENSED PRODUCTS by VGXI, its assignees, sublicensees,
vendors or other third parties; (b) any breach by VGXI of this AGREEMENT; and
(c) the enforcement by an Indemnified Party of this Section. Without limiting
the foregoing, VGXI shall defend, indemnify and hold harmless the Indemnified
Parties from and against any Liabilities resulting from:

12.3.1 any product liability or other claim of any kind related to the use by a
third party of a INO LICENSED PRODUCT that was manufactured, sold or otherwise
disposed by VGXI, its assignees, sublicensees, or agents, other than such
Liabilities arising from or related to the inaccuracy of any representation or
warranty of INO in Section 12.1 of this AGREEMENT; and

 

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      16    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

12.3.2 a claim by a third party that the INO PATENT RIGHTS or the design,
composition, manufacture, use, sale, or other disposition of any INO LICENSED
PRODUCT infringes or violates any patent, copyright, trademark or other
intellectual property rights of such third party, except to the extent that any
such claim may relate to the inaccuracy of any representation or warranty in
Section 12.1; and

12.3.3 clinical trials or studies conducted by or on behalf of VGXI and/or its
sublicensees relating to the INO LICENSED PRODUCTS, including, without
limitation, any claim by or on behalf of a human subject of any such clinical
trial or study.

VGXI is not permitted to settle or compromise any claim or action giving rise to
Liabilities in a manner that imposes any restrictions or obligations on INO or
grants any rights to the INO PATENT RIGHTS or INO LICENSED PRODUCTS without
INO’s prior written consent. The indemnification rights of the parties or any
other Indemnified Party contained herein are in addition to all other rights
which the parties or such Indemnified Party may have at law or in equity or
otherwise.

12.4 INO shall defend, indemnify and hold harmless VGXI, its trustees, officers,
agents and employees (individually, an “Indemnified Party”, and collectively,
the “Indemnified Parties”), from and against any and all liability, loss,
damage, action, claim or expense suffered or incurred by the Indemnified Parties
(including attorney’s fees and expenses) (individually, a “Liability”, and
collectively, the “Liabilities”) that results from or arises out of: (a) any
breach by INO of this AGREEMENT; and (b) the enforcement by an Indemnified Party
of this Section. Without limiting the foregoing, INO shall defend, indemnify and
hold harmless the Indemnified Parties from and against any Liabilities resulting
from:

12.4.1 a claim by a third party that the INO PATENT RIGHTS or the design,
composition, manufacture, use, sale, or other disposition of any INO LICENSED
PRODUCT infringes or violates any patent, copyright, trademark or other
intellectual property rights of such third party; and

INO is not permitted to settle or compromise any claim or action giving rise to
Liabilities in a manner that imposes any restrictions or obligations on VGXI
without VGXI’s prior written consent. The indemnification rights of the parties
or any other Indemnified Party contained herein are in addition to all other
rights which the parties or such Indemnified Party may have at law or in equity
or otherwise.

 

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      17    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

12.5 Insurance

12.5.1 INO agrees that it will cover liability insurance in case of all adverse
events that is the direct result of the DNA sequence itself or the
electroporation device component of the VACCINE in all clinical development.
Furthermore, INO will maintain the liability insurance for a period of five
(5) years after the termination of the final trial.

12.5.2 VGXI directly or indirectly shall procure and maintain a policy or
policies of comprehensive general liability insurance, including broad form and
contractual liability, in a minimum amount based on the industry customs of the
each applicable country in the Territory for the time period both INO and VGXI
reasonably believe necessary, as respects to personal injury, bodily injury and
property damage arising out of VGXI’s performance under this AGREEMENT.

12.5.3 VGXI directly or indirectly shall, upon commencement of clinical trials
involving INO LICENSED PRODUCTS, procure and maintain a policy or policies of
product liability insurance in a minimum amount based on the industry customs of
the each applicable country in the Territory for the time period both INO and
VGXI reasonably believe necessary as respects to bodily injury and property
damage arising out of VGXI’s performance of this AGREEMENT.

12.5.4 The policy or policies of insurance described in this Section 12.5 shall
be issued by a recognized insurance carrier with an A.M. Best rating of “A” or
better and shall name INO as an additional insured with respect to VGXI’s
performance of this AGREEMENT. VGXI shall provide INO with certificates
evidencing the insurance coverage required herein and all subsequent renewals
thereof. Such certificates shall provide that VGXI’s insurance carrier(s) notify
INO in writing at least 30 days prior to cancellation or material change in
coverage.

12.6 INO may periodically review the adequacy of the minimum limits of liability
insurance specified in Section 12.5 and INO reserves the right to require VGXI
to adjust the liability insurance coverages. The specified minimum insurance
amounts do not constitute a limitation on VGXI’s obligation to indemnify INO
under this AGREEMENT.

 

13. USE OF PARTIES’ NAME

VGXI and its employees and agents shall not use, and VGXI shall not permit its
sublicensees to use, INO’s name or any adaptation thereof, or any INO seal,
logotype, trademark, or service mark, or the name, mark, or logotype of any INO
representative or organization in any way without the prior written consent of
INO. Similarly, INO and its employees and agents shall not use, and INO shall
not permit its sublicensees to use, VGXI’s name or any adaptation thereof, or
any VGXI seal, logotype, trademark, or service mark, or the name, mark, or
logotype of any INO representative or organization in any way without the prior
written consent of INO.

 

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      18    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

14. ADDITIONAL PROVISIONS

14.1 Nothing in this AGREEMENT shall be deemed to establish a relationship of
principal and agent between INO and VGXI, or between or among any of either
party’s agents or employees for any purpose whatsoever, nor shall this AGREEMENT
be construed as creating any other form of legal association or arrangement
which would impose liability upon one party for the act or failure to act of the
other party.

14.2 This Agreement shall inure to the benefits of the respective successors and
assigns of the parties; provided, however, that VGXI is not permitted to assign
this AGREEMENT or any part of it to any person or entity either directly or by
operation of law, without the prior written consent of INO in its sole
discretion. Any prohibited assignment of this AGREEMENT or the rights hereunder
shall be null and void. No assignment relieves VGXI of responsibility for the
performance of any accrued obligations, which it has prior to such assignment.

14.3 A waiver by either party of a breach of any provision of this AGREEMENT
will not constitute a waiver of any subsequent breach of that provision or a
waiver of any breach of any other provision of this AGREEMENT.

14.4 Notices, payments, statements, reports and other communications under this
AGREEMENT shall be in writing and shall be deemed to have been received as of
the date five (5) days after the date sent if sent by public courier (e.g.,
Federal Express) or by Express Mail, receipt requested, and addressed as
follows:

 

If for INO:    Inovio Pharmaceuticals, Inc.    1787 Sentry Parkway West   
Building 18, Suite 400    Blue Bell, PA 19422    Attention: J. Joseph Kim,
President & CEO If for VGXI:    VGX International    Keungil Tower    Suite 1903
   677-25 Yeoksam-Dong    Gangnam-Gu, Seoul, Korea    Attention: Chong Deok
Park, Head of Preclinical and Clinical Operations

Either party may change its official address upon written notice to the other
party and allow for ten (10) business days for the change to be effective.

14.5 This AGREEMENT shall be construed and governed in accordance with the laws
of the Commonwealth of Pennsylvania, USA, without giving effect to conflict of
law provisions. In the event that a party to this AGREEMENT perceives the
existence of a dispute with the other party concerning any right or duty
provided for herein, the parties will, as soon as practicable, confer in an
attempt to resolve the dispute. If the parties are

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      19    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

unable to resolve such dispute amicably, then the parties hereby submit to the
exclusive jurisdiction of and venue in the courts located in the Eastern
District of the Commonwealth of Pennsylvania, USA, with respect to any and all
disputes concerning the subject of this AGREEMENT.

14.6 INO and VGXI shall not discriminate against any employee or applicant for
employment because of race, color, sex, sexual or affectional preference, age,
religion, national or ethnic origin, handicap, or because he or she is a
disabled veteran or a veteran of the Vietnam Era.

14.7 VGXI shall comply with all prevailing laws, rules and regulations that
apply to its activities or obligations under this AGREEMENT. Without limiting
the foregoing, it is understood that this AGREEMENT may be subject to United
States laws and regulations controlling the export of technical data, computer
software, laboratory prototypes and other commodities, articles and information,
including the Arms Export Control Act as amended in the Export Administration
Act of 1979, and that the parties’ obligations are contingent upon compliance
with applicable United States export laws and regulations. The transfer of
certain technical data and commodities may require a license from the cognizant
agency of the United States Government and/or written assurances by VGXI that
VGXI shall not export data or commodities to certain foreign countries without
prior approval of such agency. INO neither represents that a license is not
required nor that, if required, it will issue

14.8 If any provision of this AGREEMENT shall be held to be illegal, invalid or
unenforceable, then such illegality, invalidity or unenforceability shall attach
only to such provision, and shall not in any manner affect or render illegal,
invalid or unenforceable any other provision of this AGREEMENT, and this
AGREEMENT shall be carried out as if any such illegal, invalid or unenforceable
provision were not contained herein.

14.9 This AGREEMENT, including the attachments expressly referred to herein and
attached, embody the entire agreement and understanding among the parties hereto
and thereto and supersede all prior agreements and understandings relating to
the subject matter. This AGREEMENT may not be changed, modified, extended or
terminated except by written amendment executed by an authorized representative
of each party.

14.10 All agreements, covenants, indemnities, obligations, rights, licenses,
options, representations, and warranties set forth in this Agreement or accrued
prior to Termination or Expiration of this Agreement will survive the execution,
delivery, Termination, or Expiration of this Agreement and remain in full
effect, unless expressly provided otherwise herein.

[SIGNATURES BY PARTIES ON FOLLOWING PAGE]

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      20    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
AGREEMENT to be executed by their duly-authorized representatives.

 

INOVIO PHARMACEUTICALS, INC.       VGX INTERNATIONAL, INC. By:    J. Joseph Kim
      By:    Young K. Park Name:   

/s/ J. Joseph Kim

      Name:   

/s/ Young K. Park

Title:    President and CEO       Title:    President and CEO Date:   

October 7, 2011

      Date:   

October 7, 2011

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      21    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

Attachment A

For the purposes of the License Agreement, the following countries constitute
the TERRITORY:

Bangladesh

Burma

Cambodia

China

Hong Kong

India

Indonesia

Laos

Macau

Malaysia

Mongolia

Nepal

Philippines

Singapore

Sri Lanka

South Korea

North Korea

Taiwan

Thailand

Vietnam

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      1    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

Attachment B

Development Plan

The initial DEVELOPMENT PLAN for HBV to be provided by the

Joint Development Committee subsequent to the Effective Date

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      2    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

Attachment C

Development Plan

The initial DEVELOPMENT PLAN for HCV to be provided by the

Joint Development Committee subsequent to the Effective Date

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      3    10/06/11
  INO-VGX INTERNATIONAL   



--------------------------------------------------------------------------------

Attachment D

INO Patent Rights

 

Hepatitis C patent Filings AppNumber   FilDate   Ctry   ApplicationStatus

2007278831

  30-Jul-2007   AU   Pending

2659262

  30-Jul-2007   CA   Pending

200780036389.3

  30-Jul-2007   CN   Published

7840587.5

  30-Jul-2007   EP   Published

09109663.8

  20-Oct-2009   HK   Published

688/KOLNP/2009

  30-Jul-2007   IN   Pending

2009-522035

  30-Jul-2007   JP   Published

10-2009-7004232

  30-Jul-2007   KR   Pending

mx/a/2009/001099

  30-Jul-2007   MX   Pending

12/375518

  27-Oct-2009   US   Pending

PCT/US2007/074769

  30-Jul-2007   WO   Published

2008363596

  29-Oct-2008   AU   Pending

2674454

  31-Jul-2009   CA   Pending

3357/DELNP/2011

  29-Oct-2008   IN   Pending

2011-534469

  29-Oct-2008   JP   Pending

10-2011-7010908

  29-Oct-2008   KR   Pending

13/127008

  29-Apr-2011   US   Pending

PCT/US08/81627

  29-Oct-2008   WO   Published Hepatitis B patent Filings AppNumber   FilDate  
Ctry   ApplicationStatus

61/442162

  11-Feb-2011   US   Pending

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.

 

Collaboration and License Agreement Hepatitis B and C      4    10/06/11
  INO-VGX INTERNATIONAL   